DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al.1 and further in view of Santos2.
Re claim 1, Cohen et al. teach determining, using one or more processors of a client device, an approximate location of a mouth within a video stream comprising a first set of images and a second set of images (see fig. 3-4, ¶ 35: approximate position of the mouth region detected in a video stream which comprises first set of images and second set of images on which enhancement is performed); identifying, by the client device, an area of interest within the one or more images of the first set of images, the area of interest being a portion of the one or more images encompassing the approximate location of the mouth (see ¶ 55: mouth bounding box determined based on approximate position of mouth determined from the position of eye); identifying, by the client device, a first set of pixels and a second set of pixels in the area of interest (see ¶ 55: lip and non-lip pixels); modifying, by the client device, a color value for the first set of pixels within the second set of images of the video stream (see ¶¶  57, 59, 61: color value of the lip pixels are enhanced by the cosmetic filter in subsequent frames or second set of images). 
Cohen et al. do not explicitly teach generating, by the client device, a modified area of interest, however Santos teaches the missing features (see fig. 11-12, ¶¶ 124-125: binary mask of the mouth region is created). Based on the combined teachings of Cohen and Santos, one skilled in the art before the effective filing date would have found it obvious to incorporate known teachings of Santos into the configuration of Cohen yielding predictable and enhanced results. The motivation for binarizing the mouth region would have been to accurately identify points of interest in the mouth region including lip regions and further enhance tracking of the mouth through the sequence of images. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 US 2007/0189627.
        2 US 2013/0169827.